Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
1.	Examiner took notice of the remarks and amendments made by applicant filed on
10/12/21.
	Response to Amendment
2.	This office action is in response to Amendment filed on 10/12/21.
Claims 13-20 are newly added.
3.	Claims 1-20 are pending.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	Claims 1-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a race track magnetic memory device comprising a magnetic fine wire having a plurality of magnetic domains to operate as a magnetic domain wall movement type memory. The magnetic domain wall movement type memory configured to move a magnetic domain wall by flowing a current in the magnetic fine wire; a magnetic tunnel junction element including a pinned layer and an insulating layer; and a spin-orbit torque (SOT) generator, wherein an easy axis of the magnetic fine wire is substantially perpendicular to a contact surface of the 
	Prior art also does not disclose a method of writing a race track magnetic memory device that includes a magnetic fine wire having a plurality of magnetic domains the magnetic fine wire configured as a magnetic domain wall movement type memory configured to move a magnetic domain wall by flowing a current in the magnetic fine wire, a magnetic tunnel junction element comprising a pinned layer and an insulating layer, and a spin-orbit torque (SOT) generator, wherein an easy axis of the magnetic fine wire is substantially perpendicular to a contact surface of the magnetic fine wire and the SOT generator and the magnetic tunnel junction element and the SOT generator are on a magnetic domain write region of the magnetic fine wire, the method comprising: flowing a first current in the magnetic tunnel junction element to generate spin transfer torque at magnetization of the magnetic domain write region; and flowing a second current in the SOT generator to generate spin-orbit torque at the magnetization of the magnetic domain write region.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CONNIE C YOHA/Primary Examiner, Art Unit 2825